PER CURIAM.
A petition of The Florida Bar makes known to us that Edmund Carl Major, a member of The Florida Bar, was committed to the Department of Mental Health, State of Michigan, for treatment of insanity in an appropriate hospital of the State of Michigan. A copy of the order of committal entered on April 21, 1972, at Grand Rapids, Michigan, by the Honorable Stuart Hoffius, Circuit Judge of the Seventh Judicial Circuit, County of Kent, State of Michigan, Is attached to The Florida Bar’s petition.
Copies of the Bar’s petition were forwarded to Edmund Carl Major, at his address of record for The Florida Bar at 1202 Walsh Drive, Coral Gables, Florida, and to Dr. Ames Robey, Director, Center for Forensic Psychiatry, Box 2060, Ann Arbor, Michigan 48106, where Mr. Major is receiving treatment, by certified mail on June 7, 1972.
*8No response to the forwarded copies of the petition has been received by The Florida Bar from Mr. Major or anyone in his behalf.
It is therefore ordered that the petition of The Florida Bar to suspend Edmund Carl Major from the practice of law because he has been committed for treatment of insanity as related is hereby granted, subject to any rights he may have under due process and to apply for reinstatement at the proper time and upon proper showing.
It is so ordered.
ERVIN, Acting C. J., and CARLTON, ADKINS, BOYD and McCAIN, JJ., concur.